United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
M.D., Appellant
and
DEPARTMENT OF VETERANS AFFAIRS,
BAY PINES VETERANS ADMINISTRATION,
St. Petersburg, FL, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 18-0017
Issued: May 9, 2019

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
PATRICIA H. FITZGERALD, Deputy Chief Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On October 2, 2017 appellant filed a timely appeal from an April 13, 2017 nonmerit
decision of the Office of Workers’ Compensation Programs (OWCP). As more than 180 days has
elapsed from OWCP’s last merit decision, dated July 22, 2013, to the filing of this appeal, pursuant
to the Federal Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the
Board lacks jurisdiction to review the merits of appellant’s case.2

1
2

5 U.S.C. § 8101 et seq.

The Board notes that appellant submitted additional evidence after OWCP rendered its April 13, 2017 decision.
However, the Board’s Rules of Procedure provides: “The Board’s review of a case is limited to the evidence in the
case record that was before OWCP at the time of its final decision. Evidence not before OWCP will not be considered
by the Board for the first time on appeal.” 20 C.F.R. § 501.2(c)(1). Thus, the Board is precluded from reviewing this
additional evidence for the first time on appeal. Id.

ISSUE
The issue is whether OWCP properly denied appellant’s request for reconsideration,
finding that it was untimely filed and failed to demonstrate clear evidence of error.
FACTUAL HISTORY
On February 24, 2012 appellant, then a 49-year-old electronics technician, filed an
occupational disease claim (Form CA-2) alleging that he developed interstitial lung disease as a
result of working in an area with mold, asbestos, and moisture. He noted that he first became
aware of his condition on February 15, 2011 and realized that it was causally related to his federal
employment on September 30, 2011. Appellant stopped work on December 2, 2011.
In support of his claim, appellant submitted medical reports from Dr. Nathan Do, a Boardcertified internist and pulmonologist, Dr. Keith E. Sommers, a Board-certified thoracic surgeon,
Dr. Marela Velez, Board-certified in infectious disease, Dr. Gerald Boutin, Ph.D., a clinical
psychologist, and Dr. Sara C. Vizcay, a Board-certified family practitioner. He also submitted a
computerized tomography (CT) scan of the chest dated April 9, 2012, which revealed two areas of
opacity in the right upper lobe and right lower lobe, noncalcified nodular densities within the left
lung, and blebs noted throughout both lungs.
OWCP further developed appellant’s claim, including sending him to a second opinion
physician.
By decision dated September 25, 2012, OWCP denied appellant’s claim, finding that he
had not established that his claimed medical conditions were causally related to the established
employment factors.
Appellant subsequently requested an oral hearing before a representative of OWCP’s
Branch of Hearings and Review and submitted additional evidence, including correspondence
from the Occupational Safety & Health Administration (OSHA) dated February 16, 2012 to
March 31, 2013. In the correspondence OSHA informed the employing establishment that the
serious violations must be abated by June 10, 2013. Appellant also submitted a May 20, 2013
report, wherein Dr. Ginige Swanthri DeSilva, a Board-certified rheumatologist, noted treating
appellant in October 2012 for persistent cough and dyspnea secondary to an allergic reaction to
mold exposure in his work environment. Dr. DeSilva indicated that hypersensitivity pneumonia
testing was positive for Aspergillus, micropolyspora, and thermoactinomycetes, which suggested
appellant developed an allergic response to those agents.
A telephonic hearing was held on May 29, 2013. By decision dated July 22, 2013, an
OWCP hearing representative affirmed the September 25, 2012 decision.
On September 8, 2013 appellant requested reconsideration and submitted an affidavit from
a former colleague.
By decision dated September 17, 2013, OWCP denied appellant’s reconsideration request,
finding that the evidence submitted was cumulative and substantially similar to evidence already
contained in the case record and previously considered.
2

Appellant continued to submit additional evidence, including a December 8, 2011 report
from Dr. Sommers, an attending physician’s report (Form CA-20) from Dr. Velez dated
January 31, 2012, a CT scan of the chest dated April 9, an August 8, 2012 report from Dr. Vizcay,
and correspondence from OSHA dated January 23, 2012 to May 14, 2013, all previously of record.
On January 20, 2012 Dr. Thomas V. Colby, a Board-certified pathologist, reviewed
pathological slides from appellant’s lung biopsy which revealed minor abnormalities in the small
airways that correlated with a cough. He also noted mural thickening and healed thromboemboli
indicative of pulmonary hypertension as appellant was also obese. Dr. Colby diagnosed patchy
vascular changes, mild subpleural inflammation and fibrosis.
Appellant also submitted medical articles detailing pneumonia caused by penicillin and
fungal spores.
In a March 11, 2013 report, Dr. Vizcay noted allergic bronchopulmonary Aspergillosis
fungal infection. She noted that appellant performed dirty jobs involving exposure to mold, moldy
odors, areas of duct work, air conditioning units, and filters and developed a work-related
occupational disease. Dr. Vizcay referenced an air sampling and testing done which revealed
predominantly Aspergillus. She noted a September 11, 2012 laboratory report for appellant
revealed a large concentration of Aspergillus hyphae and she opined that his contamination and
lung infection came from his work environment.
Dr. Vizcay diagnosed allergic
bronchopulmonary Aspergillosis, status post occupational fungal infection of lungs, and chronic
bronchopneumonia secondary to chronic lung infection and opined that he was totally disabled.
Appellant came under the treatment of Dr. Himanshu Chandarana, a Board-certified
internist, on May 24 and June 13, 2013 for persistent cough and shortness of breath.
Dr. Chandarana noted that appellant had an abnormal CT scan of the chest and underwent a lung
biopsy and was tentatively diagnosed with exposure to Aspergillus mold. OSHA correspondence
revealed that visible mold was seen in the air ducts where appellant worked. He opined that
appellant was apparently exposed to mold and mildew while working and had allergic
bronchopulmonary Aspergillosis, possibly Aspergillus pneumonia. Dr. Chandarana noted that
upon return to work appellant’s symptoms had worsened. In a report dated June 30, 2014, he
treated appellant for persistent respiratory symptomology with episodic cough and shortness of
breath. Dr. Chandarana reviewed all the medical records and extensive history and opined that
appellant had exposure to mold and mildew probably from his work in an aged building and
developed allergic bronchopulmonary Aspergillosis, and hypersensitivity pneumonitis.
On October 1, 2013 Dr. Do opined that appellant’s symptoms were related to
hypersensitivity pneumonitis secondary to mold exposure.
Appellant submitted an attending physician’s report (Form CA-20a) from Dr. Velez dated
June 6, 2014, who diagnosed hypersensitivity, and pneumonitis secondary to lung mold exposure.
Dr. Velez noted with a checked box marked “yes” that his condition was caused or aggravated by
an employment duty. She opined that based on her assessment appellant’s lung exposure to molds
was likely occupational as his condition improved while out of work. Dr. Velez recommended
that he avoid work-related mold exposure.

3

In a July 1, 2014 report, Dr. DeSilva noted that appellant underwent a hypersensitivity
pneumonitis panel which was positive for Aspergillus, micropolyspora, and thermactonomyces.
Appellant was treated with antifungal mediation and prednisone. He reported the onset of
symptoms correlated with the increased mold exposure in his work environment. Dr. DeSilva
opined that the mold exposure was responsible for appellant’s lung disease. In an attending
physician’s report (Form CA-20) dated July 16, 2014, she diagnosed hypersensitivity pneumonia
and checked a box marked “yes” that his condition was caused or aggravated by an employment
activity. Dr. DeSilva opined that appellant was unable to return to the work environment if he
would be exposed to mold because the exposure exacerbates his coughing and difficulty
breathing.3
Appellant also submitted a January 25, 2013 employing establishment notice of separation
for medical inability to perform his position.
Appellant was examined by Dr. Angelo M. Alves, a Board-certified neurologist, on
May 20, 2015, who diagnosed cervical and lumbar radiculopathy, bilateral carpal tunnel
syndrome, bilateral ulnar entrapment neuropathy, peripheral neuropathy, and pituitary ademona.
Dr. Alves opined that appellant had significant musculoskeletal problems which prevented him
from returning to work.
An October 28, 2015 report from Dr. Boutin noted appellant’s treatment for depression and
anxiety related to his work environment.4
Appellant also submitted a newspaper article on mold and the employing establishment
facilities.
On April 5, 2017 appellant requested reconsideration and submitted additional evidence.
Appellant submitted reports from Dr. Chandarana dated August 16 and December 7, 2016,
and March 21, 2017, who treated him for persistent cough and worsening shortness of breath.
Dr. Chandarana diagnosed chronic cough, chronic bronchitis, chronic obstructive pulmonary
disease, and history of exposure to mold and mildew in the workplace.

3

On October 14, 2014 and June 16, 2015 appellant appealed the September 17, 2013 OWCP decision to the Board.
By orders dated December 23, 2014 and October 1, 2015, the Board dismissed his appeal finding that it was untimely
filed pursuant to 20 C.F.R. §§ 501.2(c) and 501.3(a). Order Dismissing Appeal, Docket No. 15-0085 (issued
December 23, 2015); Order Dismissing Appeal, Docket No. 15-1419 (issued October 1, 2015).
4

On October 29, 2015 appellant filed a petition for reconsideration of the Board’s October 1, 2015 decision. On
November 4, 2015 he also filed an appeal of the Board’s October 1, 2015 decision and this appeal was inadvertently
docketed as Docket No. 16-0163. On June 22, 2016 the Board dismissed appellant’s appeal and denied the petition
for reconsideration. The Board found that his appeal docketed as Docket No. 16-0163 must be dismissed as it was
untimely filed pursuant to 20 C.F.R. §§ 501.2(c) and 501.3(a). It further noted that the petition for reconsideration
was denied as appellant failed to establish any error of fact or law warranting further consideration by the Board.
Order Dismissing Appeal and Denying Petition for Reconsideration, Docket Nos. 15-1419 & 16-0163, (issued
June 22, 2016).

4

By decision dated April 13, 2017, OWCP denied appellant’s April 5, 2017 reconsideration
request, finding that it was untimely filed and failed to demonstrate clear evidence of error.
LEGAL PRECEDENT
Pursuant to section 8128(a) of FECA, OWCP has the discretion to reopen a case for further
merit review.5 This discretionary authority, however, is subject to certain restrictions. For
instance, a request for reconsideration must be received within one year of the date of OWCP’s
decision for which review is sought.6 Timeliness is determined by the document receipt date of
the request for reconsideration as indicated by the received date in the integrated Federal
Employees’ Compensation System.7 Imposition of this one-year filing limitation does not
constitute an abuse of discretion.8
OWCP may not deny a reconsideration request solely because it was untimely filed. When
a claimant’s request for reconsideration is untimely filed, it must nevertheless undertake a limited
review to determine whether it demonstrates clear evidence of error.9 If an application
demonstrates clear evidence of error, OWCP will reopen the case for merit review.10
To demonstrate clear evidence of error, a claimant must submit evidence relevant to the
issue which was decided by OWCP. The evidence must be positive, precise, and explicit and must
manifest on its face that OWCP committed an error. Evidence that does not raise a substantial
question concerning the correctness of OWCP’s decision is insufficient to demonstrate clear
evidence of error. It is not enough to merely show that the evidence could be construed so as to
produce a contrary conclusion. This entails a limited review by OWCP of how the evidence
submitted with the reconsideration request bears on the evidence previously of record and whether
the new evidence demonstrates clear error on the part of OWCP. To demonstrate clear evidence
of error, the evidence submitted must be of sufficient probative value to shift the weight of the
evidence in favor of the claimant and raise a substantial question as to the correctness of OWCP’s
decision.11
OWCP’s procedures note that the term clear evidence of error is intended to represent a
difficult standard. The claimant must present evidence which on its face shows that OWCP made
5

5 U.S.C. § 8128(a); L.W., Docket No. 18-1475 (issued February 7, 2019); Y.S., Docket No. 08-0440 (issued
March 16, 2009).
6

20 C.F.R. § 10.607(a).

7

Federal (FECA) Procedure Manual, Part 2 -- Claims, Reconsiderations, Chapter 2.1602.4(b) (February 2016).

8

G.G., Docket No. 18-1072 (issued January 7, 2019); E.R., Docket No. 09-0599 (issued June 3, 2009); Leon D.
Faidley, Jr., 41 ECAB 104 (1989).
9

See 20 C.F.R. § 10.607(b); M.H., Docket No. 18-0623 (issued October 4 2018); Charles J. Prudencio, 41 ECAB
499, 501-02 (1990).
10

L.C., Docket No. 18-1407 (issued February 14, 2019); supra note 7 at Chapter 2.1602.5 (February 2016);
M.L., Docket No. 09-0956 (issued April 15, 2010). See also 20 C.F.R. § 10.607(b).
11

J.W., Docket No. 18-0703 (issued November 14, 2018); Robert G. Burns, 57 ECAB 657 (2006).

5

an error (for example, proof that a schedule award was miscalculated). Evidence such as a detailed,
well-rationalized medical report which, if submitted before the denial was issued, would have
created a conflict in medical opinion requiring further development, is not clear evidence of error.12
The Board makes an independent determination of whether a claimant has demonstrated clear
evidence of error on the part of OWCP.13
ANALYSIS
The Board finds that OWCP properly denied appellant’s request for reconsideration,
finding that it was untimely filed and failed to demonstrate clear evidence of error.
By decision dated April 13, 2017, OWCP determined that appellant’s request for
reconsideration was untimely filed. Its regulations provide that the one-year time limitation
period for requesting reconsideration begins on the date of the last merit decision.14 The last
merit decision in this case was dated July 22, 2013. Because appellant’s request for
reconsideration was received on April 5, 2017, more than one year after the July 22, 2013 merit
decision, OWCP properly determined that it was untimely filed.15 Therefore, h e must
demonstrate clear evidence of error on the part of OWCP with regard to its July 22, 2013
decision.
The Board finds that appellant failed to submit the type of positive, precise, and explicit
evidence which manifests on its face that OWCP committed an error in its July 22, 2013 merit
decision, which affirmed the denial of his claim. In support of his request for reconsideration
appellant submitted copies of medical reports from Drs. Sommers, Velez, Vizcay, and Colby as
well as OSHA reports, which were previously of record. The Board has held that repetitive or
cumulative evidence is insufficient to shift the weight of the evidence in favor of the claimant.16
Appellant has not sufficiently explained how the submission of this evidence raises a substantial
question concerning the correctness of OWCP’s decision.17 Therefore, they are insufficient to
demonstrate clear evidence of error.
Appellant also submitted new medical reports from Drs. Vizcay, Do, Chandarana, and
Alvez. The Board has held that a report is of limited probative value regarding causal relationship
if it does not contain medical rationale explaining how a given medical condition/disability was
related to employment factors.18 The Board finds that these medical reports do not provide medical
rationale to establish causal relationship and therefore they are insufficient to demonstrate error
12

J.S., Docket No. 16-1240 (issued December 1, 2016); supra note 7 at Chapter 2.1602.5(a) (February 2016).

13

D.S., Docket No. 17-0407 (issued May 24, 2017).

14

Supra note 6.

15

Id. at § 10.607(a) (2011).

16

See P.B., Docket No. 18-0265 (issued September 5, 2018); M.P., Docket No. 17-0367 (issued March 12, 2018).

17

Id.

18

See Y.D., Docket No. 16-1896 (issued February 10, 2017).

6

with respect to the July 22, 2013 decision affirming the September 25, 2012 finding that appellant
had not established a medical condition causally related to the accepted factors of his federal
employment. The Board has held that the submission of a detailed, well-rationalized report which,
if submitted before the denial was issued, would have created a conflict in medical opinion
requiring further development, does not demonstrate clear evidence of error.19 Because these
reports do not raise a question as to the correctness of OWCP’s July 22, 2013 decision, they are
insufficient to demonstrate clear evidence of error.20
Drs. Velez and DeSilva provided medical opinions which consisted merely of a check mark
on a form report. The Board has held, however, that when a physician’s opinion on causal
relationship consists only of checking “yes” to a form question, without explanation or rationale,
that opinion has little probative value and is insufficient to establish a claim.21 These reports are
therefore insufficient to demonstrate that OWCP committed an error in denying appellant’s
occupational disease claim, nor raise a question as to the correctness of OWCP’s July 22, 2013
decision.22
The October 28, 2015 report from Dr. Boutin does not provide an opinion on the claimed
lung conditions and as it is irrelevant to the underlying issue of whether appellant has established
a condition causally related to the accepted factors of his federal employment. Therefore, this
report is also insufficient to demonstrate clear evidence of error.23
The various statements, personal records, and OSHA reports are also irrelevant to the
threshold issue of causal relationship as they were prepared by lay persons and do not constitute
competent medical evidence. Because these documents do not raise a question as to the correctness
of OWCP’s July 22, 2013 decision they are insufficient to demonstrate clear evidence of error.24
Consequently, the Board finds that OWCP properly denied appellant’s April 5, 2016
request for reconsideration as it was untimely filed and failed to demonstrate clear evidence of
error.
On appeal appellant argues that he submitted sufficient evidence to establish that his
workplace exposure to mold caused his lung condition. As previously noted, the Board does not
have jurisdiction over the merits of the claim and he has not presented evidence or argument that
raises a substantial question as to the correctness of OWCP’s decision for which review is sought.

19

E.K., Docket No. 18-0422 (issued August 22, 2018).

20

See P.B., supra note 16.

21

See M.O., Docket No. 18-1056 (issued November 6, 2018); Deborah L. Beatty, 54 ECAB 340 (2003).

22

See supra note 19.

23

See M.P., supra note 16.

24

Id.

7

CONCLUSION
The Board finds that appellant’s request for reconsideration was untimely filed and failed
to demonstrate clear evidence of error.
ORDER
IT IS HEREBY ORDERED THAT the April 13, 2017 decision of the Office of Workers’
Compensation Programs is affirmed.
Issued: May 9, 2019
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

8

